Citation Nr: 0012783	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  96-18 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for a disability 
characterized by chest pains.

2.  Entitlement to an evaluation in excess of 20 percent for 
service-connected chondromalacia patella of the right knee, 
status post arthroscopy.

3.  Entitlement to an evaluation in excess of 10 percent for 
the period from August 21, 1995 to May 4, 1997; in excess of 
30 percent for the period from May 5, 1997 to March 5, 1998, 
and in excess of 10 percent for the period on and after May 
1, 1998 for service-connected biliary dyskinesia status post 
cholecystectomy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from August 1987 to August 
1995.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Boston, Massachusetts; in which the RO determined 
that the claim for service connection for chest pains was not 
well grounded, and granted service connection for a 
gastrointestinal disability and for chondromalacia of the 
right knee, each evaluated as 10 percent disabling.  The 
grants of service connection and the evaluations were 
effective from the day following separation from service in 
August 1995.  The veteran's claims file has since been 
transferred to the Honolulu, Hawaii RO.

In a rating decision dated in August 1997, the RO increased 
the evaluation for chondromalacia of the right knee to 10 
percent effective the day following separation from service.  
In a rating decision dated in March 1999, the RO evaluated 
the veteran's gastrointestinal disability as 10 percent 
disabling from the day following discharge from service to 
May 4, 1997, as 30 percent disabling from May 5, 1997 to 
March 5, 1998, and as 10 percent disabling following the 
expiration of a temporary total rating on April 30, 1998.

The claim of entitlement to an evaluation in excess of 10 
percent for service-connected biliary dyskinesia status post 
cholecystectomy is discussed in the remand portion of this 
decision.



FINDINGS OF FACT

1.  There is no competent evidence of record showing that a 
diagnosed disability characterized by chest pains is related 
to the veteran's period of active service.

2.  The competent and probative evidence of record shows that 
chondromalacia patella of the right knee, status post 
arthroscopy, is manifested by no more than subjective 
complaints of knee pain and functional impairment, without 
clinical or other objective evidence of limitation of motion, 
instability, arthritis, malunion or nonunion of a bone, or 
functional impairment.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
disability characterized by chest pains is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for an evaluation in excess of 20 percent 
for service-connected chondromalacia patella of the right 
knee, status post arthroscopy, have not been met at any time 
during the pendency of the veteran's claim.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5262 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The report of service examination at enlistment, dated in 
November 1986, shows that the heart, lungs and chest were 
clinically evaluated as normal; chest X-ray was negative.  On 
the accompanying report of medical history the veteran denied 
having, or having had, pain or pressure in the chest; 
shortness of breath; palpitations or a pounding heart; or any 
heart trouble or murmur.

Service medical records dates in April 1989 reflect that the 
veteran complained of shortness of breath, chest and left arm 
pain.  He indicated that he had possibly had a heart attack 
at age 16.  He reported that he had been hospitalized for 
chest pain when he was 16 years old.  The assessment was 
chest wall pain.  The following day work-up was noted to be 
negative.  Another April record indicates an assessment of 
pneumonitis and notes that the veteran was a smoker and also 
had a cough.  

A report of periodic physical examination, dated in August 
1990, shows that the heart, lungs and chest were clinically 
evaluated as normal.  Chest X-ray was normal. 

In September 1991 the veteran complained of chest pains and 
difficulty breathing of four days' duration.  He also 
reported multiple episodes of vomiting in the prior 12 hours 
and indicated the problem might be secondary to anxiety.  The 
impression was noncardiac chest pain.  In October 1991 the 
veteran reported a history of chest pains since age 11.  In 
December 1991 the veteran reported with complaints of chest 
pain.  The impression was non-cardiac chest pain.  A chest X-
ray taken in December 1992 was normal.  

The veteran's service medical records reflect that he injured 
his right knee in February 1993 and thereafter underwent 
diagnostic evaluation.  Service records include diagnoses of 
right chondromalacia patella.

In July 1993 the veteran complained of burning upper chest 
retrosternal discomfort.  He also reported a rapid heart beat 
and nausea, and reported eating spaghetti with an onset of 
symptoms within one hour of the meal.  The veteran gave a 
history of four or five similar episodes over two years' 
time.  A prior upper gastrointestinal study and 
echocardiogram were noted to have been normal.  The 
assessment was that the history sounded most compatible with 
reflux esophagitis.  

A report of medical examination in October 1993 revealed the 
heart lungs and chest to be normal.  Chest X-ray was normal.  
On the accompanying report of medical history the veteran 
denied having or having had pain or pressure in the chest; 
palpitations or a pounding heart; or heart trouble.  

Service medical records reflect that in July 1994, the 
veteran complained of left-sided chest pain, with pain 
radiating into the neck and arm.  He also reported some 
difficulty breathing.  He indicated similar chest pains long 
ago in the past.  The service medical entry notes no known 
cardiac condition.  The veteran gave a family history to 
include that his father had hypertension and that he had an 
uncle and two grandfathers who had died of a myocardial 
infarction.  Examination revealed no chest tenderness.  An 
echocardiogram was performed, showing sinus brachycardia.  
The impression was non-cardiac chest pain, pleuritic in 
nature.  The physician noted to "doubt cardiac CP 2° Hx + 
physical findings."  In November 1994 the veteran again 
complained of chest pains.  The assessment was non-cardiac 
chest pain.  

Service medical records also show numerous complaints of 
stomach pains, nausea, anxiety and diarrhea and note 
diagnosis of gastroenteritis and upper respiratory 
infections.  

In August 1995, at discharge, the veteran applied for 
compensation benefit for disabilities to include chest pains.

In connection with VA examination in September 1995, the 
veteran complained of knee swelling, locking, clicking, 
giving out and pain.  The examiner noted a history of two in-
service magnetic resonance imaging (MRI) studies, which were 
reportedly negative, and in-service arthroscopic surgery that 
revealed minimal findings.  Physical examination of the right 
knee revealed no apparent swelling.  The veteran had full 
knee motion and the examiner noted stability of the ligaments 
without evidence of injury or weakness.  The diagnoses were 
continuing derangement of the right knee with recurrent 
swelling, pain, discomfort, and clicking and a question of 
anterior cruciate ligament partial injury or meniscus injury.  
The examiner noted that the veteran required further MRI 
studies and possible orthopedic surgery.  X-ray of the knee 
was normal.

The veteran reported for a VA examination in October 1995.  
He reported sharp precordial pains lasting about 20 minutes 
and generally nonradiating in nature.  He reported that such 
were not related to effort and that at times he had had 
trouble getting air.  He also complained of abdominal pain.  
General physical examination was within normal limits.  It 
was suggested that the veteran be referred to the hospital 
for a stress evaluation.  

In a rating decision dated in October 1995, the RO 
established service connection for right chondromalacia 
patella, evaluated as 10 percent disabling, effective 
August 21, 1995 and for disability characterized as recurrent 
abdominal pain of unclear etiology, gastritis versus ulcer, 
and assigned a 10 percent evaluation under Diagnostic Code 
7305, effective August 21, 1995.

In April 1996 the veteran underwent VA evaluation.  The 
examiner noted a history of chest pain beginning in 1991.  
The veteran reported that he experienced episodes every few 
weeks and stated that in October 1995 he had been admitted to 
Hale Hospital for an episode of chest pain.  A stress test 
was reportedly normal at that time.  The examienr also noted 
the veteran's long history of gastrointestinal complaints 
since the late 1980s, and indicated that the current 
diagnosis was peptic ulcer disease versus gastritis.  A 
clinical notation dated in April 1996 shows follow-up for 
hypertension after the veteran's blood pressure on initial 
examination was 145/90.  It was noted that the veteran had 
had episodes of chest pain relieved with nitroglycerin.  
Echocardiogram done in October 1995 was reportedly abnormal.  
The impression was borderline high diastolic/questionable 
gastroesophageal reflux disease/peptic ulcer 
disease/questionable angina.  

In May 1996 the veteran was admitted to a VA facility with a 
diagnosis of right knee pain.  He gave a history of two right 
knee arthroscopies.  He underwent further arthroscopy in May 
1996, the results of which were stated to be completely 
normal.  The hospital reports set out that the veteran had a 
normal anterior collateral ligament and normal medial and 
lateral meniscus and normal condyles and that he should not 
have another knee arthroscopy unless he had a significant 
injury with confirmation by MRI of some intra-articular 
pathology.  The report noes the question of other underlying 
pathology that did not lie within the knee.

A VA outpatient record dated in October 1996 notes follow-up 
for the veteran's' knee.  He gave a history of effusion of 
four-to-five weeks, and a crepitant joint.  Effusion and 
tenderness were apparent to examination and the assessment 
was a medial meniscus tear.  A November entry notes a history 
of right knee arthritis.  The veteran reported that he had 
missed work several times due to pain.  Examination was 
positive for effusion, tenderness and right anterior drawer 
sign.  

An October 1996 VA clinical entry notes an impression of 
questionable cardiac chest pain with a question as to whether 
the veteran had a gastrointestinal problem causing 
discomfort, with relief with nitrates.  Treadmill stress 
testing was noted to be normal.  In November 1996 the veteran 
was treated for gastroenteritis/probable food poisoning.

A January 1997 report of MRI of the right knee was normal.  A 
VA record dated in March 1997 notes treatment for 
hypertension.  A record of VA evaluation dated in May 1997 is 
negative for notation of lower extremity edema.  An entry 
dated in July 1997 includes note of a right knee injury of 
questionable etiology and the veteran was referred to 
orthopedics for follow-up.  In September 1997 the veteran 
reported that his knee gave out on him several times and that 
he had experienced swelling the previous week.  There was no 
swelling on the current examination.  Another September entry 
notes no effusion and no instability.  

In April 1998, the veteran presented for VA examination.  The 
examiner noted mild tenderness to palpation over the right 
knee, without effusion or ligament laxity.  The veteran had 
knee motion from zero to 140 degrees.  The assessment was 
right knee pain with previous history of injury and 
microscopic surgery times two. 

VA outpatient records dated from June 1999 to note the 
veteran's complaints of headaches, which he indicated might 
be stress-related, and palpitations.  One June 1999 entry 
indicates that the veteran had palpitations that were 
probably anxiety-related.  A July entry indicates that the 
veteran's noted tachycardia might be related to medications 
prescribed for gastric disease; his medications were changed 
accordingly.

The claims file contains records from Straub Hospital dated 
in August 1999.  The veteran was noted to have a history of 
chest pain and palpitations.  He appeared for follow-up on 
the results of an echocardiogram and a Holter monitor test.  
Echocardiogram was reported to show trace mitral 
insufficiency and trace tricuspid insufficiency.  The veteran 
demonstrated episodes of sinus tachycardia.  The physician 
indicated that his sense was that the veteran "has 
palpitations, becomes anxious, and this precipitates sinus 
tachycardia which produces more of a sensation of 
palpitations.  I don't believe the patient has any 
significant arrhythmia."  The diagnosis was palpitations and 
tachycardia and to consider hypokalemia and hyperthyroidism.

Pertinent Laws and Regulations-Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as cardiac disorders, become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table). 

In any case, a claim for service-connection for a disability 
must be accompanied by evidence that establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) ; Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  The Court has held 
that "[i]n the absence of competent medical evidence of a 
current disability and a causal link to service or evidence 
of chronicity or continuity of symptomatology, a claim is not 
well grounded."  Chelte v. Brown, 10 Vet. App. 268 (1997).  
The Court has also held that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not, in 
and of itself, constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).

Generally, medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  The Court has elaborated that the second and 
third Caluza elements may also be satisfied under 38 C.F.R. § 
3.303(b) (1999), by the submission of (a) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
Savage v. Gober, 10 Vet. App. at 495-97.  However, even under 
this regulation, medical evidence is required to demonstrate 
a relationship between a present disability and the 
continuity of symptomatology if the condition is not one 
where a lay person's observations would be competent.  
Clyburn v. West, 12 Vet. App. 296, 302 (1999).

For the purposes of determining whether a claim is well 
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Analysis-Service Connection

Here the Board emphasizes that, as noted above, a claim for 
service-connection for a disability must be accompanied by 
medical evidence that establishes that the claimant currently 
has the claimed disability.  Absent proof of a present 
disability there can be no valid claim.  See, e.g., Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) ; Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  So it is in this case.  The Board does 
not question the veteran's account of having chest pains.  
However, pain is not a diagnosis.  Similarly, tachycardia, a 
heart murmur, and other notations shown in the record 
represent clinical findings of symptomatology and not 
diagnosed disability.  Despite numerous tests and work-ups, 
no cardiac disease entity to which chest pains are 
attributable has been identified.  See Sanchez-Benitez, 
supra.  

The Board distinguishes this case from Hampton v. Gober, 10 
Vet. App. 481 (1997), wherein the Court found that as the 
veteran filed a claim within a month of discharge from active 
service and medical reports relating to his separation make 
reference to his claimed condition(s), the in-service medical 
evidence satisfied the Caluza criteria even where no 
disability was diagnosed at the time of post-service 
examination.  Cf. also Adams v. West, No. 99-575 (U.S. Vet. 
App. May 1, 2000) (holding that a claim was well grounded 
where the veteran had filed a claim prior to discharge from 
service and there was current evidence of the claimed 
disability).  Here, although the veteran filed a claim at 
service discharge, in-service testing was consistent with 
post-service testing in showing no identifiable cardiac or 
other disorder to which chest pains could be attributed. 

The Board notes that insofar as the record does show 
diagnoses of hypertension, the RO has denied service 
connection for hypertension, a determination not in appellate 
status.  See 38 C.F.R. §§ 20.200, 20.302 (1999).  And, to the 
extent that the veteran's chest pains have been, or may be 
attributed to, his gastrointestinal disease, he is already 
service-connected for gastrointestinal disability, the 
evaluation of which is discussed herein.  The veteran's chest 
pains have not otherwise been attributed by competent 
evidence to a diagnosed disease entity.

In sum, absent competent diagnosis of a disease entity to 
which chest pains are attributed, the claim of entitlement to 
service connection for chest pains must be denied as not well 
grounded and the Board need not further consider questions of 
in-service incurrence or nexus. 

Pertinent Laws and Regulations-Rating Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  In Meeks v 
West, 12 Vet. App. 352 (1999), the Court reaffirmed the 
staged ratings principle of Fenderson and specifically found 
that 38 U.S.C.A. § 5110 and its implementing regulations did 
not require that the final rating be effective the date of 
the claim. Rather, the law must be taken at its plain meaning 
and the plain meaning of the requirement that the effective 
date be determined in accordance with facts found is that the 
disability rating must change to reflect the severity of the 
disability as shown by the facts from time to time.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1999).

Analysis

In general allegations of increased disability are sufficient 
to establish a well-grounded claim seeking an increased 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
When a veteran is awarded service connection for a disability 
and subsequently appeals the initial assignment of a rating 
for that disability, such as in this case, the claim 
continues to be well grounded.  Fenderson v. West, 
12 Vet. App. 119 (1999); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  In the instant case, there is no indication that 
there are additional records that have not been obtained and 
which would be pertinent to the present claim.  Moreover, the 
veteran has been afforded an examination and opportunity to 
present evidence and argument in support of his claim.  Thus, 
no further development is required in order to comply with 
VA's duty to assist mandated by 38 U.S.C.A. § 5107(a).

The veteran's representative argued in his brief on appeal 
that the veteran's right knee claim should be remanded in 
order to afford him an examination which considered 
functional impairment as described in DeLuca v. Brown, 8 Vet 
App 202 (1995).  As will be discussed in greater detail 
below, repeated, and detailed examinations have failed to 
reveal any underlying right knee pathology to which any 
functional impairment could be attributed.  In the absence of 
any showing of damage to or infection in the right knee, an 
examination to evaluate functional impairment would be 
pointless.  See 38 C.F.R. § 4.40 (1999) (providing that 
disability of the musculoskeletal system is primarily 
impairment due to damage or infection of parts of the 
system).

The veteran's right knee is currently assigned a 20 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5262, 
pertaining to impairment of the tibia and fibula.  Such code 
provides for a 10 percent evaluation where impairment of the 
tibia and fibula results in slight knee or ankle disability 
and a 20 percent evaluation with moderate knee or ankle 
disability.  With malunion resulting in marked knee or ankle 
disability, a 30 percent evaluation is assigned, and, with 
nonunion and loose motion, requiring a brace, a 40 percent 
evaluation is warranted.

Here the Board emphasizes that the competent medical evidence 
of record (clinical evaluation reports and diagnostic 
testing) is completely negative for any impairment of the 
tibia or fibula, to include malunion or nonunion.  
Accordingly, an evaluation higher than 20 percent is not 
warranted under Diagnostic Code 5262 based on the competent 
and probate evidence of record.

The Court has, however, held that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  Any change in diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Furthermore, 
consideration of other potentially applicable diagnostic 
codes is required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

With regard to the above, there is no competent evidence that 
the veteran has arthritis to warrant application of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (1999). The Board also notes 
that the competent evidence shows that the veteran has, and 
has had, full right knee motion, see 38 C.F.R. § 4.71, Plate 
II (1999).  There is no competent evidence showing his right 
knee motion is limited so as to warrant assignment of even 
compensable evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 or 5261 (1999).

The Board also notes that 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (1999) provides for ratings based on recurrent 
subluxation or lateral instability; however, in this case 
clinical examination and diagnostic testing repeatedly show 
the veteran's right knee joints to be stable.  Thus, 
application of such diagnostic code is not indicated in this 
case.  Nor, absent evidence of motion limitation, arthritis 
and instability, is VAOPGCPREC 23-97 (1997) applicable.

The Board has, in sum, considered 38 C.F.R. Parts 3 and 4 
(1999) even where not raised by the veteran but finds no 
basis upon which to award him a higher evaluation for his 
right knee disability.     His right knee disability is 
manifested by his own subjective complaints of pain, swelling 
and discomfort, which competent medical professionals have 
not attributed to pathology shown by diagnostic testing to 
include MRI.  The examination evidence of record at most 
notes tenderness and swelling.  Such findings appear to be 
the sole basis for the current assignment of a 20 percent 
evaluation.  There is no competent evidence of additional 
functional loss or disabling symptomatology to warrant 
assignment of a higher, or a separate evaluation under the 
Schedule.  See 38 C.F.R. §§ 4.7, 4.14, 4.71a (1999).

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is in order.  The evidence in this 
case fails to show that the veteran's right knee disability, 
in and of itself, now causes or has in the past caused marked 
interference with his employment, or that such has in the 
past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.  Although the record documents multiple 
arthroscopic surgeries, all have been negative for knee 
pathology and the veteran has not otherwise required 
hospitalization for his knee.  Medical professionals have in 
fact indicated that no further surgeries should be performed 
absent clear evidence of injury with internal knee 
involvement.  Also, although the veteran reports having to 
miss time from work due to knee pain, the competent evidence 
does not reflect clinical knee pathology resulting in 
functional loss that would significantly interference with 
work.  In any case, 38 C.F.R. § 4.1 specifically sets out 
that "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  The 
veteran has not shown that his right knee disability results 
in unusual disability or impairment that renders the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

Service connection for a disability characterized by chest 
pains is denied.

An evaluation in excess of 20 percent for chondromalacia 
patella of the right knee, status post arthroscopy, is 
denied.


REMAND

Service records reflect complaints of stomach pains, nausea, 
anxiety and diarrhea and an assessment that the veteran's 
history sounded most compatible with reflux esophagitis.  In 
a rating decision dated in October 1995, the RO established 
service connection for disability characterized as recurrent 
abdominal pain of unclear etiology, gastritis versus ulcer, 
and assigned a 10 percent evaluation under 38 C.F.R. § 4.114, 
Diagnostic Code 7305 (1999), effective August 21, 1995.  
Diagnostic Code 7305 pertains to duodenal ulcers and provides 
for evaluations from 10 to 60 percent based on the duration, 
frequency and severity of symptomatology attributable to an 
ulcer.  

However, from October 1997 to January 1998 the veteran 
underwent gastrointestinal testing, which resulted in 
findings consistent with chronic cholecystitis.  His 
gallbladder was removed.  He was noted to be doing well later 
in March.  Hospital records dated in April 1998 note a 
diagnosis of biliary dyskinesia status post laparoscopic 
cholecystectomy.  

In April 1998 the veteran presented for VA examination and 
the examiner noted that the veteran underwent cholecystectomy 
and that his most recent gastroenterology work-up 
conclusively showed that the veteran's prior abdominal pain 
was secondary to biliary dyskinesia.  The veteran was noted 
to have had an initial resolution of symptoms post surgery, 
with a return of symptoms at the time of examination.  The 
veteran has not had further pertinent VA examination.  

Based on the above, the RO, in a rating decision dated in 
March 1999, amended the veteran's award to reflect service 
connection for disability termed biliary dyskinesia status 
post cholecystectomy, and to reflect assigned ratings as 
follows:  10 percent from August 21, 1995 to May 4, 1997; 30 
percent from May 5, 1997 to March 5, 1998; a temporary total 
evaluation effective from March 6, 1998 to April 30, 1998; 
and a 10 percent evaluation thereafter.

Thus, the veteran's disability is currently assigned a 10 
percent evaluation under 38 C.F.R. § 4.114, Diagnostic Code 
7318 (1999), pertaining to removal of the gall bladder.  
Where asymptomatic under that diagnostic code, a zero percent 
evaluation is assigned.  Mild symptoms warrant a 10 percent 
evaluation and severe symptoms warrant assignment of a 
30 percent evaluation.  Also pertinent is 38 C.F.R. § 4.114, 
Diagnostic Code 7314 (1999), which pertains to chronic 
cholecystitis.  Diagnostic Code 7314 provides that severe; 
frequent attacks of gall bladder colic warrant assignment of 
a 30 percent evaluation.  Moderate; gall bladder dyspepsia, 
confirmed by x-ray technique, and with infrequent attacks 
(not over two or three a year) of gall bladder colic, with or 
without jaundice warrants assignment of a 10 percent 
evaluation and mild symptoms warrant a zero percent 
evaluation.  

VA outpatient records subsequent to the veteran's surgery 
note continuing dyspepsia, and include note of worsening 
dysphagia, occurring on a regular basis.  However, the most 
recent pertinent VA record is dated in May 1999 and notes 
that the veteran had been visiting with relatives and eating 
a lot of fruits and vegetables, with little meat, and noted a 
marked reduction in his gastroesophageal reflux disease 
symptoms.  

In this case the Board cites the lack of detailed examination 
or other clear evidence showing the veteran's current 
disability picture.  Since the veteran's claim is well 
grounded, it places upon VA the duty to assist the veteran, 
to include obtaining pertinent outstanding medical records as 
well as adequate and contemporary VA examinations, by a 
specialist when needed.  Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Littke v. Derwinski, 1 Vet. App. 90 (1990).  See also 
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993) (Where the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill the statutory duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991)).  Thus, the Board is of 
the opinion that further VA examination to determine the 
specific nature and severity of gastrointestinal 
manifestations post cholecystectomy is necessary prior to 
adjudication of the veteran's claim.

Accordingly, the matter is returned to the RO for the 
following:

1.  The RO should ensure that complete 
records of VA treatment of the veteran 
for gastrointestinal complaints, to 
include status post cholecystectomy are 
associated with the claims file.  The RO 
should also afford the veteran an 
opportunity to identify any private 
treatment for such disability.  After 
securing the necessary release, the RO 
should obtain any identified records.

2.  The RO should schedule the veteran 
for a VA examination.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner is requested to identify current 
gastrointestinal manifestations.  The 
examiner should state the predominant 
nature of such manifestations as 
affecting gastroenterologic functioning, 
and is further requested to provide an 
opinion as to the frequency and severity 
of such.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's 
claim with respect to the rating 
evaluation assigned to his 
gastrointestinal disorder.  The RO should 
include consideration of all potentially 
applicable diagnostic codes, see 
Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), and the Court's decision in 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If the benefit sought on appeal 
remains denied the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised that the examination requested in this remand is 
necessary to evaluate his claim, and that his failure, 
without good cause, to report for scheduled examinations, 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

